Citation Nr: 0201690	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for a post concussive syndrome.

2.  Entitlement to an initial evaluation in excess of 
10 percent for right rotator cuff tendinitis.

3.  Entitlement to an initial evaluation in excess of 
10 percent for status post fracture of the right ankle.

4.  Entitlement to an initial evaluation in excess of 
10 percent for a cervical strain.

5.  Entitlement to an initial evaluation in excess of 
10 percent for a lumbar strain.  



REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
September 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which in pertinent part granted 
service connection for a post concussive syndrome, rated 
30 percent disabling; right rotator cuff tendinitis, rated 
10 percent disabling; residuals of a right ankle fracture, 
rated 10 percent disabling; a cervical strain, rated 
10 percent disabling; and a lumbar strain, rated 10 percent 
disabling.  The veteran disagreed with the evaluations 
assigned for these disorders, and this appeal ensued.  

The Board notes that when the veteran was seen at a VA 
outpatient clinic in September 2000, it was reported that the 
veteran had a history of seizure disorder status post a motor 
vehicle accident in 1996.  Under Diagnostic Code 8045 for 
brain disease due to trauma, purely neurological disabilities 
such as epileptiform seizures, following trauma to the brain, 
are to be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  It does not appear that 
the RO has considered whether the veteran is entitled to an 
evaluation under Diagnostic Code 8045 for possible objective 
neurological sequelae of the service-connected brain disease 
due to trauma such as seizure disorder.  The matter is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The subjective symptoms of the service-connected post 
concussive syndrome are primarily headaches, which are not 
shown to be very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

3.  The right (major) shoulder disorder is manifested 
primarily by flexion to 175 degrees with pain and abduction 
to 180 degrees with pain prior to January 29, 1999; when 
evaluated in the physical therapy clinic on that date, 
limitation of flexion and abduction of the right arm to the 
shoulder level was found.  

4.  The right ankle disorder is manifested by limitation of 
motion and complaints of pain productive of no more than 
moderate impairment.  

5.  The cervical strain is manifested by complaints of 
recurrent pain and tenderness with no more than moderate 
limitation of cervical spine motion.  

6.  The lumbar strain is manifested by complaints of pain and 
tenderness and no more than slight limitation of lumbar spine 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
30 percent for subjective symptoms of a post concussive 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, diagnostic codes 8045, 8100 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for a rating in excess of 10 percent for 
right rotator cuff tendinitis prior to January 29, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  The criteria for a 20 percent rating for right rotator 
cuff tendinitis, effective from January 29, 1999, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

4.  The criteria for an initial rating in excess of 
10 percent for status post fracture of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

5.  The criteria for an initial rating of 20 percent for a 
cervical strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5290 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

6.  The criteria for an initial rating in excess of 
10 percent for a lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in August 
1991, she was casted and treated for a right foot avulsion 
fracture.  In December 1994, she fell while mopping a floor 
and sustained injury to her head resulting in a skull 
contusion and some paraspinal muscle tenderness, right-sided 
trapezius.  In June 1995, the veteran presented to a service 
department treatment facility with complaints of low back 
pain.  Following a physical examination, which was 
significant for tenderness to percussion over the upper 
sacrum and pain with pelvic loading, sacroiliitis was 
diagnosed.  In August 1995, she complained of severe head 
pain and headaches after suffering a head-on collision with a 
brick wall while roller blading.  She reported that she had 
directly hit her nose and forehead.  There was no loss of 
consciousness.  A CT scan of the head was within normal 
limits.  Probable contusion with concussion and headaches, 
tension related, was diagnosed.  

In August 1996, the veteran sustained injury to her shoulder, 
back and neck as a result of being struck from behind while a 
restrained passenger in a motor vehicle.  She reported to her 
service physicians that she did not suffer any loss of 
consciousness or head injury but began to experience shoulder 
pain the day following the accident.  She said that she was 
seen at a private medical facility and was found to have 
negative neck, shoulder and back radiological findings.  
Following a physical examination, cervical strain, status 
post motor vehicle accident, was assessed.  Thereafter, the 
veteran underwent a lengthy period of evaluation and 
treatment in service for chronic headaches and a cervical 
strain, status post motor vehicle accident.  When seen at a 
service department neurology clinic in February 1997, she 
complained of chronic neck pain and constant throbbing 
headaches with lightheadedness, positive photophobia and 
nausea.  She was noted to have some improvement with 
chiropractic care but to be still symptomatic.  

On her initial VA examination in June 1998, the veteran 
reported a history of a right ankle injury in service 
involving a fracture of the right lateral fibular malleolus.  
She also reported being in a motor vehicle accident which 
rendered her unconscious for a brief period of time and 
caused injury to her right shoulder, neck and low back.  She 
said that following this motor vehicle accident, she had 
difficulty performing her duties and had to ultimately 
separate from service.  She added that she had been 
unemployed since separation and has been unable to work 
primarily because of headaches stemming from her motor 
vehicle accident.  On a general physical examination, the 
veteran was described as slim, muscular and well nourished.  
Her posture and gait were normal.  She was noted to write 
with her right hand and eat with her left hand.  

On VA orthopedic examination in June 1998, the veteran stated 
that she could not do any lifting over head due to pain in 
the right shoulder and could not perform movement greater 
than 90 degrees of flexion or abduction of the shoulder.  She 
said that she has almost constant lower back pain, which she 
treated with Flexeril.  She further said that bending and 
lifting her baby as well as long standing and walking would 
result in back discomfort.  She also stated that she had a 
lot of neck pain as well as a pressure feeling in the neck.  
She noted that following the casting of her right ankle 
fracture in service, she never had any physical therapy for 
the ankle.  On physical examination, right shoulder pain was 
elicited at 100 degrees of active flexion.  She was able to 
flex up to 175 degrees with a progressive increase in pain 
over 100 degrees.  Active abduction also showed pain 
developing at 90 degrees with increasing pain up to 180 
degrees.  Internal rotation was limited to 40 degrees with 
severe pain.  Active range of motion on external rotation was 
normal.  Abduction and flexion of muscle strength were 
normal.  External and internal rotations were limited to 4/5 
weakness.  There was tenderness on the posterior shoulder 
joint area and the subacromial bursae area.  The neck showed 
tenderness in the bilateral cervical paraspinal muscles and 
right upper trapezius area.  Cervical hyperextension was 
normal with some discomfort in the neck, and cervical flexion 
was limited to 30 degrees with some discomfort in the lower 
back.  Cervical right lateral rotation was limited to 
40 degrees with pain and left lateral rotation was limited to 
45 degrees with pain.  Left lateral bending was limited to 
20 degrees with pain and right lateral bending was limited to 
22 degrees with pain.  There was tenderness in the lower 
lumbosacral paraspinal muscles, bilaterally.  Hyperextension 
was limited to 20 degrees with pain.  Flexion was possible to 
90 degrees with some discomfort.  Lateral bending was 
limited, bilaterally, to 20 degrees with some discomfort in 
the lower back.  Right ankle muscle strength was normal.  
There was tenderness on the lateral aspect of the right 
ankle, especially below the right lateral malleolus.  Right 
ankle active dorsiflexion was limited to 90 degrees.  Plantar 
flexion was limited to 65 degrees.  Active eversion was 
limited to 15 degrees, and active inversion was limited to 18 
degrees.  There was definite pain on the lateral aspect of 
the ankle with forced eversion of the right ankle.  The 
veteran stated that she could not run due to ankle pain and 
popping.  The pertinent diagnoses were right shoulder rotator 
cuff tendinitis and bursitis with decreased range of motion 
and some weakness, cervical strain and lumbar strain with 
decreased range of motion, and status post right ankle 
fracture with a chronic ankle strain at the lateral aspect of 
the right ankle.  

On VA neurological examination in June 1998, the veteran 
reported a history of headaches following a motor vehicle 
accident in which she thought that she sustained momentary 
loss of consciousness.  She said she did not have any 
lacerations and actually initially felt reasonably well, 
except for some shoulder pain.  She further said that, after 
some minutes and hours, she experienced increasing head and 
neck pain and this, to some extent, had persisted to the 
present time.  She had been having headaches primarily in the 
left frontal area that she described as being a steady ache.  
She said that these headaches were present to some extent at 
all times, but would become sufficiently bad to be 
interfering with any kind of active work or similar 
activities approximately 3 to 4 times weekly.  The veteran 
reported being treated with virtually all the standard 
headache medications without apparent benefit.  Cranial nerve 
examination, including ophthalmologic examination, was normal 
with the exception of slight ptosis and some twitching 
movement of the left eyelid on a continuous basis.  
Coordination tests were carried out skillfully.  Deep tendon 
reflexes were active and symmetrical.  Sensation was intact 
in the arms and legs.  Muscle strength was good.  It was the 
diagnostic impression that the veteran experienced moderately 
disabling headaches 3 to 4 times weekly.  The examiner added 
that it was hard to determine whether these headaches would 
prevent employment because the veteran was currently at home 
caring for her children.  

The veteran was afforded a VA neuropsychological evaluation 
in July 1998.  She was found to have deficits in a number of 
areas, including temporal orientation, orientation to place, 
and visual attentional processes.  Findings were reported to 
be consistent with residual frontotemporal dysfunction.  It 
was noted that individuals with similar dysfunction typically 
had difficulty with rehabilitation or with difficulty with 
attentional processes, cognitive sets, generalization of 
learning, encoding and retrieval of memory, and with efficacy 
of information processing generally.  The examiner reported 
that the veteran would likely function best in work 
environments that were relatively uncomplicated, structured, 
routine and offered cues to action.  

In November 1999, the veteran was evaluated for brain injury 
by clinicians at the Gaylord Hospital as a result of a VA 
referral.  It was noted that the veteran reported continual 
difficulties with short-term memory and irritability, as well 
as fatigue and poor sleep.  She also reported being treated 
for chronic neck, low back and shoulder pain, as well as a 
history of severe headaches not associated with nausea.  With 
respect to her headaches, she reported on a scale of 1 to 10, 
with 10 being severe pain, that her headaches were at times a 
12, at their worst, and a 6 out of 10 at their best.  She 
further reported that she had experienced seizures and had 
been on Valproate for this.  The veteran also reported that 
she was involved in a motor vehicle accident and was rendered 
unconscious for about five minutes in her estimation.  She 
said that she thereafter started experiencing headache pain, 
stiffness, and other discomfort in her upper body.  She also 
noted that about a week later, she had an episode of being 
awakened by her daughter, who found her shaking and vomiting.  
She stated that this has since occurred perhaps 10 times a 
year.  She described these events as seizures but stated that 
epilepsy had been ruled out.  She complained of both 
cognitive and physical sequelae to her accident.  The veteran 
also reported that she lived with her boy friend and kept 
busy by raising her 7- and 9-year-old children, as well as by 
volunteering in their school every day.  She said her current 
medications included Divalproex, Percocet, Tylenol with 
codeine, "Propanol" and Flexeril.  Following observation 
and testing, the results of her screening were reported to be 
inconclusive with respect to the presence of a post 
concussive syndrome.  It was noted that the deficits 
documented by formal testing were severe (visual 
construction, mental speed, attention and memory) and 
exceeded that expected for a mild concussion and also 
exceeded that expected based on other aspects of presentation 
and recent history.  It was further noted that the veteran 
had high normal skills in basic vocabulary and manual 
dexterity.  It was noted that the veteran failed a test 
designed to consider the possibility of motivational factors 
as entering the presentation (e.g., malingering or factitious 
disorder) and that it would appear probable that she was not 
consistently making optimal efforts to succeed.  It was 
recommended that the veteran, in light of her diagnosis of 
post concussive syndrome, begin a short course of cognitive 
therapy with a therapist who was aware that she appeared to 
be more disabled than she actually was.  It was also felt 
that, although independent in activities of daily living, it 
would benefit the veteran to have a short 4 to 6 sessions of 
outpatient physical therapy addressing low back and abdominal 
strengthening due to her history of low back pain.  

The veteran testified before a hearing officer at the RO in 
December 1999 that she sustained multiple injuries as a 
result of a motor vehicle accident in service, including a 
concussive syndrome that resulted in headaches of a constant 
nature.  She also reported problems with memory and sleeping 
difficulties.  She testified that she experienced right 
shoulder pain and difficulty reaching overhead and lifting.  
She said that she experienced pain associated with her 
cervical and lumbar strain and required the use of a TENS 
unit.  She further testified that her right ankle would swell 
and become painful to stand on.  

VA progress notes compiled between March 1998 and January 
2001 and received thereafter show evaluation and treatment 
provided to the veteran for a variety of complaints, 
including complaints of abdominal pain, residuals of a left 
ankle sprain, and an upper respiratory infection, as well as 
complaints of back and neck pain and headaches.  In April 
1998, the veteran underwent a magnetic resonance imaging scan 
of the brain, which was interpreted as normal.  She was 
further provided a prescription of Fioricet for chronic 
headaches and referred to health psychology for pain 
management control of her symptoms.  When seen in June 1998 
for pain management, the veteran denied any psychiatric 
history but acknowledged occasional depressed mood and 
frustration related to headaches.  She further acknowledged 
sleep disturbance but denied appetite disturbance, 
helplessness, hopelessness, anhedonia, and suicidal ideation 
or intent.  She further denied any homicidal ideation or 
auditory or visual hallucinations and demonstrated no 
evidence of a thought disorder.  The veteran reported a two-
year history of chronic headaches following a motor vehicle 
accident in August 1996, as well as significant memory and 
concentration difficulties.  She said that initially she 
suffered severe headaches everyday but that currently her 
headaches, while continuing on a daily basis, were severe 
only 4 out of 7 days.  She said her headaches were alleviated 
slightly by lying down in a dark room and were exacerbated by 
reading more than 10 pages or by exercise.  She reported that 
she viewed her headache pain as an annoyance and that it 
interfered with her ability to do many of her previously 
enjoyed activities (i.e., being a Marine, exercise, reading, 
going to school).  She reported that she engaged in a limited 
number of activities but spent a great deal of time with her 
two children.  She said that she was able to do most 
household chores but that pain and concentration difficulties 
affected her mood.  She was administered the standard 
comprehensive pain management center questionnaire to assess 
her pain, disability and distress.  Collectively, these 
measures reveal that the veteran's pain, which was intense 
and disabling, moderately affected her activity level.  

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A and 5126 and codified as amended 
at §§ 5102, 5103, 5106 and 5107) redefines VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for increased initial ratings 
for the disabilities at issue.  There is no identified 
evidence not accounted for, and examinations have been 
performed with regard to the veteran's claims.  The veteran 
and her representative have been provided with a statement of 
the case that discusses the pertinent evidence and the laws 
and regulations related to these claims, while essentially 
notifying her of the evidence needed to prevail on her 
claims.  Furthermore, the veteran has been afforded the 
opportunity to present testimony in connection with her 
claims at a personal hearing.  Under the circumstances, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove her 
claims and that there is no prejudice to her by appellate 
consideration of her claims at this time without a prior 
remand of the case to the RO in order to provide additional 
assistance in the development of her claims pursuant to the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist her in the development of these claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent as far 
as can practicably be determined the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155.  
The veteran has appealed from the initial ratings assigned 
for her disabilities upon an award of service connection.  
Thus, consistent with the facts found, a rating may be higher 
or lower for segments of the time under review, which is to 
say that the rating may be "staged".  Fenderson v. West, 12 
Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 
(1994) (where an increased rating is at issue, the present 
level of disability is the primary concern).  In addition, 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effects of pain on that functional 
activity.  38 C.F.R. §§ 4.10, 4.40, 4.45.  If a disability 
involves a major joint or a group of minor joints, VA will, 
in applying the regular schedular criteria, consider 
functional impairment caused by painful motion of a joint 
with periarticular pathology.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints due to healed injury as entitled to at 
least the minimal compensable rating for that joint.  See 
38 C.F.R. § 4.59.  

A.  Post Concussive Syndrome.

Under Diagnostic Code 8045 for brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

The veteran's post concussive syndrome has been rated as 
30 percent disabling by the RO under Diagnostic Code 8045-
8100.  In the assignment of diagnostic codes, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by number assigned to the residual condition on 
the basis of which the rating is determined.  Diseases will 
be identified by the number assigned to the disease itself, 
with the residual condition added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2001).  The RO appears to have regarded the 
headaches as a purely neurological disability under 
Diagnostic Code 8045 and thus eligible for evaluation as 
migraine headaches under Diagnostic Code 8100.  

However, since headaches are a subjective complaint, a rating 
in excess of that currently assigned does not appear to be 
warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995) (Table).  The Board notes that multi-
infarct dementia has yet to be associated with the service-
connected brain trauma in this case.  

Even if an evaluation is warranted under Diagnostic Code 
8100, a rating in excess of that already assigned does not 
appear to be in order.  Under Diagnostic Code 8100, a 
30 percent evaluation is in order for characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, and a 50 percent evaluation is 
warranted for headaches that occur very frequently and 
involve prolonged and completely prostrating attacks 
productive of severe economic inadaptability.  

A review of the record available shows that the veteran's 
post concussive syndrome is manifested primarily by migraine 
headaches, which most nearly approximate the criteria for a 
30 percent rating under Diagnostic Code 8100 from the date of 
claim.  

Here, the Board observes in reference to the rating criteria 
that according to Webster's Ninth New Collegiate Dictionary 
946 (1985), "prostration" is defined as complete physical 
or mental exhaustion.  A very similar definition is found in 
Dorland's Illustrated Medical Dictionary 1367 (28th ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

The clinical evidence summarized above, while showing that 
the veteran suffers headaches varying in severity on a daily 
basis with little relief, fails to indicate clinical findings 
of prostrating headaches productive of severe economic 
inadaptability.  The medical records are replete with her 
complaints of headaches, but VA examination in June 1998 
found that her headaches were only moderately disabling 
without any clear evidence that they prevented her 
employment.  The veteran while not currently employed is able 
to maintain her household and is active in the rearing of her 
two young children, including her self-report of volunteering 
in their school every day.  The evidence simply does not 
demonstrate that the veteran's headaches are completely 
prostrating or that they involve prolonged attacks productive 
of severe economic inadaptability.  

B.  Right Rotator Cuff Tendinitis and Bursitis

The RO has rated the veteran's service-connected right 
shoulder disability under Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a 20 percent evaluation is warranted 
for limitation of motion of the major arm when motion is 
limited to the shoulder level.  A 30 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is limited to midway between the side and the 
shoulder.  A 40 percent evaluation is warranted for 
limitation of motion of the major arm when motion is limited 
to 25 degrees from the side.  

Residuals of the veteran's service-connected right shoulder 
disorder (her major upper extremity) are manifested primarily 
by decreased motion and some weakness.  Examination in June 
1998 demonstrated that the right shoulder achieved 
significantly more than 90 degrees of abduction and forward 
flexion.  Clearly, range of motion of the right upper 
extremity, while accompanied by progressively increasing 
pain, was well above shoulder level at that time.  

However, when the veteran underwent a VA physical therapy 
consultation in January 1999, she had active flexion of the 
right shoulder to 90 degrees and active abduction to 90 
degrees.  She has passive flexion to 120 degrees, and she had 
passive abduction to 115 degrees.  External and internal 
rotation of the right shoulder was within normal limits on 
active and passive range of motion.  

The more recent evidence shows that when right shoulder 
motion limited by pain is considered, as required under 
DeLuca v. Brown, 8 Vet. App. 202 (1995), limitation right 
shoulder flexion and abduction essentially approximates the 
criteria for a 20 percent evaluation under Diagnostic Code 
5201.  However, the demonstrated limitation of motion does 
not equal or more nearly approximate the criteria for a 30 
percent rating under that diagnostic code.  The veteran 
demonstrated motion of the right arm limited to the shoulder 
level on January 29, 1999, and the 20 percent rating is 
warranted from that date.  Prior to that date, the medical 
evidence reflected manifestations warranting no more than the 
10 percent evaluation then assigned.  

C.  Status Post Right Ankle Fracture

A 10 percent rating is warranted for moderate limitation of 
ankle motion, and a 20 percent rating is warranted when it is 
marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The clinical evidence shows that the veteran's right ankle 
disorder is primarily manifested by pain and no more than 
moderate limitation of motion in all planes of excursion.  On 
VA orthopedic examination in June 1998, the veteran had a 
normal gait without any indication of deformity, defect or 
instability of the ankle.  Furthermore, there was no 
objective indication of weakness, incoordination or excess 
fatigability on use.  Even with consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the veteran's report of swelling and 
pain with prolonged standing does not, in the Board's 
opinion, meet or more nearly approximate the criteria for a 
20 percent rating under Diagnostic Code 5271.  

In sum, the objective medical evidence throughout the 
appellate period does not show more than moderate ankle 
disability due to pain and motion limitation.  

D.  Cervical Strain

To justify an increased evaluation for the veteran's service-
connected neck injury residuals, there must be evidence of 
functional impairment of the cervical spine under Diagnostic 
Code 5290 of the rating schedule.  Diagnostic Code 5290 
provides a rating based on limitation of motion of the 
cervical spine with the assignment of a 10 percent disability 
rating when slight, 20 percent when moderate or 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

The veteran contends that she has pain and discomfort in her 
neck.  Examination of her neck in June 1998 showed 
tenderness, discomfort and cervical flexion limited to 
30 degrees.  She had lateral bending limited to 20 degrees on 
the left with pain and to 22 degrees on the right with pain.  
When evaluated in the VA physical therapy clinic on January 
29, 1999, the veteran had active forward flexion of the 
cervical spine to 45 degrees; active backward extension to 10 
degrees; active left rotation to 20 degrees; active right 
rotation to 15 degrees; active side bending to the left to 25 
degrees; and active side bending to the right to 25 degrees.  
On passive range of motion, the veteran had forward flexion 
to 50 degrees; backward extension to 10 degrees; left 
rotation to 25 degrees; right rotation to 20 degrees; side 
bending to the left to 25 degrees; and side bending to the 
right to 25 degrees.  On passive range of motion, the veteran 
complained of pain on all movements.  

These findings are sufficient to show moderate symptomatology 
and disability.  Based on moderate limitation of motion of 
the cervical spine, the most appropriate evaluation under 
Diagnostic Code 5290 of the rating schedule for the service-
connected neck disorder is 20 percent.  The preponderance of 
the medical evidence, however, is against a higher rating.  
The Board notes that cervical spine weakness or muscle spasms 
were not demonstrated on VA examination.  Further, there is 
no increased fatigability, incoordination, or lack of 
endurance with repetitive activities such as to raise 
consideration of a higher rating due to additional functional 
disability pursuant to 38 C. F. R. §§ 4.40, 4.45.  As the 
medical evidence is not clinically characteristic of severe 
limitation of motion of the cervical spine, a higher rating 
is not warranted.  Although the veteran had complaints of 
pain on passive range of motion testing, he had considerable 
forward flexion and more than 60 percent of normal motion on 
side bending bilaterally.  Left rotation of the cervical 
spine was to 50 percent of normal motion, while right 
rotation was significantly limited, overall, cervical spine 
motion more nearly approximated severe limitation of motion 
of motion on backward extension and right rotation.  The 
Board concludes that in these circumstances, the clinical 
findings did not equal or more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
5290.  See 38 C.F.R. § 4.7.  

E.  Lumbar Strain

The veteran's lumbar strain is currently evaluated as 
10 percent disabling under Diagnostic Code 5295 for 
lumbosacral strain.  Under that diagnostic code, a 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Alternatively, the veteran's low back disorder may be rated 
under Diagnostic Code 5292.  Under that diagnostic code, 
slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

A review of the record does not show that the veteran's 
lumbar strain residuals meet the criteria for a higher rating 
under any of the applicable diagnostic codes.  At her VA 
examination in June 1998, there was no low back muscle spasm 
or unilateral loss of lateral spine motion in the standing 
position.  Such findings were also absent when she was 
evaluated in the VA physical therapy clinic in January 1999.  
Thus, the requirements for a 20 percent rating under 
Diagnostic Code 5295 for lumbosacral strain have not been 
satisfied, nor have any of the criteria for a 40 percent 
rating under that diagnostic code been met or more nearly 
approximated.  

The medical evidence shows that the veteran's lumbar spine is 
limited in motion to some degree.  On VA orthopedic 
examination in June 1998, she had flexion to 90 degrees with 
some discomfort; extension to 20 degrees with pain; and 
lateral bending to 20 degrees, bilaterally, also with some 
discomfort.  However, flexion of the veteran's back is 
essentially normal, as was demonstrated when she was 
evaluated in the physical therapy clinic on January 29, 1999.  
At that time, she had forward flexion of the lumbar spine 
that was within normal limits and was without pain.  She had 
backward extension that was limited to 25 percent of normal 
range of motion.  Rotation was limited 25 percent, 
bilaterally.  Side bending was limited 25 percent with 
complaints of pain.  Although backward extension appears to 
be significantly limited, the limitation of motion on 
rotation and lateral bending is no more than slight.  Thus, 
in three of the four planes of excursion, no more than slight 
limitation of lumbar spine motion is demonstrated.  Taken as 
a whole, these findings show no more than characteristic pain 
on motion, which equates to a 10 percent rating under 
Diagnostic Code 5295.  Even considering the effects of pain 
on use and during flare-ups, and the other factors addressed 
in DeLuca v. Brown, there is no objective evidence of more 
than slight limitation of motion of the lumbar spine.  See 
38 C.F.R. §§ 4.40, 4.45.  Thus, the veteran's residuals of a 
lumbar strain would not meet or more nearly approximate, on 
an alternative basis, the criteria for a higher rating under 
Diagnostic Code 5292 for limitation of motion.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for an initial 
rating in excess of 10 percent for lumbar strain must be 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

An initial evaluation in excess of 30 percent for subjective 
symptoms of a post concussive syndrome is denied.  

An evaluation in excess of 10 percent for right rotator cuff 
tendinitis prior to January 29, 1999, is denied.  

A 20 percent evaluation for right rotator cuff tendinitis, 
effective from January 29, 1999, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An initial evaluation in excess of 10 percent for status post 
fracture of the right ankle is denied.  

An initial evaluation of 20 percent for a cervical strain is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

An initial evaluation in excess of 10 percent for a lumbar 
strain is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

